                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                 Plaintiff,

         v.                                                  Case No. 4:15-cr-40089-JPG-1

 JOSEPH S. HATLEY,

                 Defendant.

                                 MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Defendant Joseph S. Hatley has filed a motion asking for free copies of numerous

documents from his file, along with requests for transcripts from five hearings. (ECF No. 201.)

Defendants have no constitutional right to a complimentary copy of any document in their court

files. See United States v. Groce, 838 F. Supp. 411, 413, 414 (E.D. Wis. 1993). Before providing

copies free of charge, a district court may require the requestor to show: (1) that he has exhausted

all other means of access to his files (i.e., through his trial and appellate counsel); (2) that he is

financially unable to secure access to his court files (i.e., through a showing similar to that required

in 28 U.S.C. § 1915(a)(2) which includes a certified copy of the prisoner’s trust account for the

previous six-month period prior to filing); and (3) that the documents requested are necessary for

the preparation of some specific non-frivolous court action. See United States v. Wilkinson, 618

F.2d 1215, 1218-19 (7th Cir. 1980); Rush v. United States, 559 F.2d 455, 459 (7th Cir. 1977);

Groce, 838 F. Supp. at 413–14. These minimal requirements do not impose any substantial burden

to financially unable prisoners who desire their records be sent to them at government expense.

       Here, Hatley has not met any of the aforementioned requirements. He has not discussed

whether he has exhausted all other means of access to his files, such as through former counsel;


                                                   1
he has provided no financial information; and he has not stated that the documents are necessary

for any non-frivolous court action. For those reasons, the Court DENIES his motion. (ECF No.

201.)

IT IS SO ORDERED.

DATED: JULY 15, 2019

                                                           s/ J. Phil Gilbert
                                                           J. PHIL GILBERT
                                                           U.S. DISTRICT JUDGE




                                               2
